            Case: 2:19-cv-02006-MHW-EPD Doc #: 62 Filed: 02/05/20 Page: 1 of 1 PAGEID #: 643


   Approved, SCAO
     STATE OF OHIO                                                                                                       CASE NO.
 SOUTHERN JUDICIAL DISTRICT                         CERTIFICATE OF SATISFIED JUDGMENT                           2:19-CV-02006 MHW-EPD
 EASTERN    DIVISION

 Court address                                                                                                                     Court telephone no.


 Plaintiff name(s), address(es), and telephone no(s).                                  Defendant name(s), address(es), and telephone no(s).
  WILLIAM BURKE
                                                                           V
                                                                                        Andrew Anglin, ET AL



 Plaintiff attorney, bar no., address, and telephone no.
 MICHAEL L. FRADIN (0091739)
 8 N. COURT ST., SUITE 403
 A THENS, OH 45701

 847-986-5889




 A judgment was entered by this court on //11 _2_21_2_02_ __Again
                                                          0      _David
                                                                 st   _Duke_Only___
                                         Date
 0 Satisfaction by Party

    The judgment has been satisfied in full as to              D all defendants         0 defendant DA YID DUKE Only
                                                                                                    Name
     2/5/2020                                                                   ISi MICHAEL L. FRADIN
    Date                                                                       Plaintiff/Attorney signature

 D Satisfaction by Clerk of the Court
   The judgment has been paid in full to the court on _____________
                                                      Date

   Date                                                                        Court clerk/Deputy court clerk

D Satisfaction by Judge
   After hearing, it has been determined that the judgment has been satisfied in full.


   Date                                                                        Judge


                                                           I   CERTIFICATE OF MAILING           I
I certify that on this date this satisfaction was served upon the parties and their attorneys by this Court's ECF System.

                                                                               ISi MICHAEL L. FRADIN
 2/5/2020
Date                                                                           Signature




MC 17   (6/04) CERTIFICATE OF SATISFIED JUDGMENT                                                                                              MCR 2.620
